Exhibit 10.33

Execution Version

EMPLOYMENT AGREEMENT

(Robert Gamgort; Chief Executive Officer)

EMPLOYMENT AGREEMENT (the “Agreement”) dated as of July 13, 2009 by and between
Crunch Holding Corp. (the “Company”) and Robert Gamgort (the “Executive”).

The Company and its Subsidiaries and the Company’s parent, Peak Holdings LLC
(the “Partnership”) desire to employ Executive and to enter into an agreement
embodying the terms of such employment;

Executive desires to accept such employment and enter into such an agreement;

In consideration of the premises and mutual covenants herein and for other good
and valuable consideration, the parties agree as follows:

1. Term of Employment. Subject to the provisions of Section 7 of this Agreement,
Executive shall be employed by the Company and certain of its affiliates for a
period commencing on the date of this Agreement and ending on July 13, 2014 (the
“Employment Term”) on the terms and subject to the conditions set forth in this
Agreement; provided, however, that commencing with July 13, 2014 and on each
July 13 thereafter (each an “Extension Date”), the Employment Term shall be
automatically extended for an additional one-year period, unless the Company or
Executive provides the other party hereto 60 days prior Notice before the next
Extension Date that the Employment Term shall not be so extended.

2. Position.

(a) During the Employment Term, Executive shall serve as the Company’s and the
Partnership’s Chief Executive Officer. In such position, Executive shall report
directly to the Management Committee of the Partnership (the “Board”) and have
such duties and authority as shall be determined from time to time by the Board
consistent with such title, duties and responsibilities including reporting
responsibilities. Executive shall also serve as a member of the Board without
additional compensation.

(b) During the Employment Term, Executive will devote Executive’s full business
time and best efforts to the performance of Executive’s duties hereunder and
will not engage in any other business, profession or occupation for compensation
or otherwise which would conflict or interfere with the rendition of such
services either directly or indirectly, without the prior written consent of the
Board; provided that nothing herein shall preclude Executive, (i) from engaging
in charitable and civic activities, including accepting appointment to or
continuing to serve on any board of directors or trustees of any charitable
organization or (ii) subject to the prior approval of the Board, from accepting
appointment to or continuing to serve on any board of directors or trustees of
any business corporation; provided in each case, and in the aggregate, that such
activities do not conflict or interfere with the performance of Executive’s
duties hereunder or conflict with Section 8.

 

1



--------------------------------------------------------------------------------

3. Base Salary. During the Employment Term, the Company shall pay Executive a
base salary at the annual rate of $850,000, payable in regular installments in
accordance with the Company’s usual payment practices. Executive shall be
entitled to such increases in Executive’s base salary, if any, as may be
determined in the sole discretion of the Board at least annually. Executive’s
annual base salary, as in effect from time to time, is hereinafter referred to
as the “Base Salary.”

4. Performance Awards.

(a) Annual Bonus. With respect to each full fiscal year during the Employment
Term, Executive shall be eligible to earn an annual bonus award (an “Annual
Bonus”) in such amount, if any, as may be determined in the sole discretion of
the Board, of 100 percent (100%) of Executive’s Base Salary (the “Target Annual
Bonus”), and of 200 percent (200%) of Executive’s Base Salary at maximum, based
upon the achievement of annual EBITDA target or maximum performance objectives,
as the case may be, established by the Board within the first three months of
each fiscal year during the Employment Term (provided, the methodology for
determining such performance objectives from time to time shall be established
in consultation with Executive, and the achievement of such performance
objectives shall be verified by the Board by reference to the audited financial
statements of the Company). For the 2009 fiscal year, Executive shall be paid a
pro-rated portion of the Target Annual Bonus based upon that portion of the
fiscal year Executive was employed by the Company unless Executive’s employment
hereunder is terminated by the Company for Cause or as a result of Executive’s
resignation other than as result of a Constructive Termination, in either case
prior to the date such Annual Bonus is paid to Executive. The Annual Bonus, if
any, shall be paid to Executive within two and one-half (2.5) months after the
end of the applicable fiscal year; provided that if the audited financial
statements of the Company shall not have been completed by such date, the Annual
Bonus shall instead be payable within 30 days of such completion and no later
than December 31 of the applicable year. During the Employment Term, Executive
hereby agrees to reinvest fifty percent (50%) of the aggregate after-tax
proceeds of any Annual Bonus paid to Executive (commencing with the 2009 Annual
Bonus) in Class A-2 Units of the Partnership (the “Class A-2 Units”), on terms
that are substantially consistent with the terms of the Management Unit
Subscription Agreement entered into between the Partnership and Executive in
connection with this Agreement, within 30 days of the payment of such Annual
Bonus. The purchase price for each Class A-2 Unit shall be its Fair Market Value
(as defined in the Securityholders Agreement dated as of April 2, 2007 among the
Partnership and the other parties thereto (including Executive) (the
“Securityholders Agreement”)) at the time of the purchase.

(b) Deferred Cash Incentive Award.

(i) Eligibility; Amount; Grant Date. With respect to each full fiscal year
during the Employment Term beginning with the 2010 fiscal year, Executive shall
be awarded a deferred cash incentive award (a “Deferred Award”) in an amount
equal to $1,000,000, with the grant of the Deferred Award contingent on
satisfaction of specified performance objectives (the “Performance Objectives”)
established by the Board within the first three full calendar months of each
such fiscal year (provided, the methodology for determining such Performance
Objectives from time to time shall be established in consultation with
Executive). The achievement of such Performance Objectives shall be verified by
the Board by reference to the audited financial

 

2



--------------------------------------------------------------------------------

statements of the Company within 30 days following completion of such audit. The
grant date (the “Grant Date”) of any Deferred Award shall be the verification
date by the Board that the relevant Performance Objectives are deemed to have
been achieved by reference to the audited financial statements of the Company.

(ii) Pro-Rata Award upon Termination without Cause, Resignation for Constructive
Termination. If Executive’s employment with the Company is terminated without
Cause or Executive resigns as a result of a Constructive Termination (when
grounds for Cause do not exist hereunder) during any fiscal year of the
Employment Term, Executive shall be eligible to receive a pro-rated portion of
the Deferred Award for such year based upon that portion of the fiscal year
Executive was employed by the Company and contingent upon satisfaction of the
Performance Objectives, measured as of the end of the relevant fiscal year.

(iii) Pro-Rata Award for 2009 Fiscal Year. For the 2009 fiscal year, Executive
shall receive a pro-rated portion of a Deferred Award (without regard to the
Performance Objectives) based upon that portion of the fiscal year Executive was
employed by the Company, with a Grant Date of January 2, 2010. For the avoidance
of doubt, no Deferred Award shall otherwise be granted to Executive unless
Executive is employed by the Company on the Grant Date.

(iv) Payment of Deferred Award; Forfeitures. Each Deferred Award shall provide
for the payment of the amount of such Deferred Award on the third anniversary of
its Grant Date; provided, however, that

(A) Executive shall forfeit 100% of any unpaid Deferred Award if (x) Executive’s
employment is terminated by the Company for Cause (or Executive resigns at a
time when grounds for Cause exist hereunder) at any time, (y) Executive resigns
other than as a result of a Constructive Termination before the first
anniversary of the grant of such Deferred Award or (z) Executive breaches any of
the covenants set forth in Sections 8 or 9;

(B) Executive shall forfeit 66 2/3% of any unpaid Deferred Award if Executive
resigns other than as a result of a Constructive Termination on or after the
first anniversary of the Grant Date of such Deferred Award, but before the
second anniversary of the Grant Date of such Deferred Award; and

(C) Executive shall forfeit 33 1/3% of any unpaid Deferred Award if Executive
resigns other than as a result of a Constructive Termination on or after the
second anniversary of the Grant Date of such Deferred Award, but before the
third anniversary of the Grant Date of such Deferred Award.

(v) Early Payment upon Change of Control, Death, Disability. Notwithstanding
anything herein to the contrary, in the event of (x) a Change of Control (as
defined in the Securityholders Agreement) that occurs during the Employment Term
or (y) a termination of Executive’s employment hereunder for either death or
Disability (as defined in Section 7(b)), any unpaid Deferred Award shall be paid
to Executive or Executive’s estate (as the case may be) within 30 days following
such event, provided that for subclause (x) such Change of Control would also be
a change in control under Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”).

 

3



--------------------------------------------------------------------------------

(c) Transaction Incentive Award. In the event of a Qualified Public Offering (as
defined in the Securityholders Agreement) or a Change of Control that occurs
during the Employment Term (either event, a “Transaction”), Executive shall be
eligible to receive a cash or equity transaction incentive award (the
“Transaction Incentive Award”), with the grant of the Transaction Incentive
Award contingent on the valuation of the Class A-1 Units (as defined in the
Securityholders Agreement) held by Blackstone (as defined in the Securityholders
Agreement) as of the date of such Transaction being equal, at the time of the
Transaction, to at least 1.0 times Blackstone’s cumulative invested capital in
respect of such Class A-1 Units. The value of the Transaction Incentive Award
shall be $3,000,000 or, if the valuation of the Class A-1 Units held by
Blackstone as of the date of such Transaction is, at the time of the
Transaction, at least 2.0 times Blackstone’s cumulative invested capital in
respect of such Class A-1 Units, $4,000,000. In the case of a Change of Control,
the Transaction Incentive Award shall be payable in cash on the first
anniversary of the Change of Control and in the case of a Qualified Public
Offering, the Transaction Incentive Award shall be payable in shares of the
Company (or its affiliate that is subject to the Qualified Public Offering, as
applicable) on the first anniversary of the Qualified Public Offering, using the
per-share price at which such shares were sold by the underwriters in the
Qualified Public Offering; provided, however, that Executive shall forfeit 100%
of any unpaid or undelivered Transaction Incentive Award if (x) Executive’s
employment is terminated by the Company for Cause (or Executive resigns at a
time when grounds for Cause exist hereunder) at any time, (y) Executive resigns
other than as a result of a Constructive Termination or (z) Executive breaches
any of the covenants set forth in Sections 8 or 9. In the event of
(i) Executive’s termination of employment by the Company without Cause,
(ii) Executive’s resignation as a result of a Constructive Termination (in each
case for sub-clauses (i) and (ii), when grounds for Cause do not exist
hereunder) or (iii) termination of Executive’s employment hereunder for either
death or Disability, and a Qualified Public Offering is priced or Change of
Control is consummated within three months following any such event, Executive
or Executive’s estate (as the case may be) shall be eligible to receive the
Transaction Incentive Award on the terms set forth above.

5. Employee Benefits. During the Employment Term, Executive shall be entitled to
participate in the Company’s employee benefit plans (other than annual bonus and
incentive plans) as in effect from time to time (collectively “Employee
Benefits”), on the same basis as those benefits are generally made available to
other senior executives of the Company. Executive shall be entitled to 4 weeks’
vacation per fiscal year.

6. Business Expenses. During the Employment Term, reasonable business expenses
incurred by Executive in the performance of Executive’s duties hereunder shall
be advanced or promptly reimbursed by the Company in accordance with Company
policies.

7. Termination. The Employment Term and Executive’s employment hereunder may be
terminated by the Company at any time and for any reason upon Notice to
Executive and by Executive upon at least 30 days’ advance Notice of any such
resignation of Executive’s employment; provided, that in the event that the
Company terminates Executive’s employment without Cause (as defined in
Section 7(a)(ii)) after Executive has given advance Notice of his

 

4



--------------------------------------------------------------------------------

resignation but before the end of the notice period, Executive shall receive
full payment of Base Salary, any Annual Bonus, and benefits as an active
employee for the unexpired portion of such notice period. Notwithstanding any
other provision of this Agreement, the provisions of this Section 7 shall
exclusively govern Executive’s rights to payment of compensation, severance,
employee benefits and Executive’s business expenses upon termination of
employment with the Company and its affiliates.

(a) By the Company For Cause or By Executive Other Than as a Result of a
Constructive Termination.

(i) The Employment Term and Executive’s employment hereunder may be terminated
by the Company for Cause and shall terminate automatically upon the effective
date of Executive’s resignation other than as result of a Constructive
Termination (as defined in Section 7(c)(ii)).

(ii) For purposes of this Agreement, “Cause” shall mean (A) Executive’s
continued willful failure substantially to perform Executive’s material duties
under Executive’s employment (other than as a result of total or partial
incapacity due to physical or mental illness) following Notice by the Company to
Executive of such failure and 30 days within which to cure; (B) theft or
embezzlement of Company property; (C) any act on the part of Executive that
constitutes a felony under the laws of the United States or any state thereof
(provided, that if a Executive is terminated for any action described in this
clause (C) and Executive is never indicted in respect of such action, then the
burden of establishing that such action occurred shall be on the Company in
respect of any proceeding related thereto between the parties and the standard
of proof shall be clear and convincing evidence (and if the Company fails to
meet such standard, the Company shall reimburse Executive for his reasonable
legal fees in connection with such proceeding)); (D) Executive’s willful
material misconduct in connection with Executive’s duties to the Company or any
act or omission which is materially injurious to the financial condition or
business reputation of the Company or any of its subsidiaries or affiliates, or
(E) Executive’s breach of the provisions of Section 8. No act shall be “willful”
if conducted in good faith with a reasonable belief that such conduct was in the
best interests of the Company.

(iii) If Executive’s employment is terminated by the Company for Cause, or if
Executive resigns other than as a result of a Constructive Termination,
Executive shall be entitled to receive:

(A) the Base Salary and unused vacation accrued through the date of termination,
payable within fifteen days following the date of such termination;

(B) any Annual Bonus earned, but unpaid, as of the date of termination for the
immediately preceding fiscal year, paid in accordance with Section 4 (except to
the extent payment is otherwise deferred pursuant to any applicable deferred
compensation arrangement with the Company, in which case such amount shall be
paid in full at the earliest such time as is provided under such arrangement);

 

5



--------------------------------------------------------------------------------

(C) reimbursement, within 60 days following submission by Executive to the
Company of appropriate supporting documentation) for any unreimbursed business
expenses properly incurred by Executive in accordance with Company policy prior
to the date of Executive’s termination; provided, that claims for such
reimbursement (accompanied by appropriate supporting documentation) are
submitted to the Company within 90 days following the date of Executive’s
termination of employment; and

(D) such Employee Benefits, if any, as to which Executive may be entitled under
the employee benefit plans of the Company (the amounts described in clauses
(A) through (D) hereof being referred to as the “Accrued Rights”).

Following such termination of Executive’s employment by the Company for Cause or
resignation by Executive other than as a result of a Constructive Termination,
except as set forth in this Section 7(a)(iii), Executive shall have no further
rights to any compensation or any other benefits under this Agreement.

(b) Disability or Death.

(i) The Employment Term and Executive’s employment hereunder shall terminate
upon Executive’s death and may be terminated by the Company if Executive becomes
physically or mentally incapacitated, after providing Executive reasonable
accommodation, and is therefore unable, for a period of nine consecutive months
or for an aggregate of twelve months in any eighteen consecutive month period,
to perform Executive’s duties. The period of nine months shall be deemed
continuous unless Executive returns to work for a period of at least 30
consecutive days during such period and performs during such period at the level
and competence that existed prior to the beginning of the nine-month period.
Such incapacity is hereinafter referred to as “Disability”. Any question as to
the existence of the Disability of Executive as to which Executive and the
Company cannot agree shall be determined in writing by a qualified independent
physician mutually acceptable to Executive and the Company. If Executive and the
Company cannot agree as to a qualified independent physician, each shall appoint
such a physician and those two physicians shall select a third qualified
independent physician which third such physician shall make such determination.
The determination of Disability made by such physician in writing to the Company
and Executive shall be final and conclusive for all purposes of the Agreement
and any other agreement between any Company and Executive that incorporates the
definition of “Disability”.

(ii) Upon termination of Executive’s employment hereunder for either Disability
or death, Executive or Executive’s estate (as the case may be) shall be entitled
to receive the Accrued Rights and continue to be eligible to receive applicable
payments under Sections 4(b) or 4(c) on the terms and conditions described
therein.

 

6



--------------------------------------------------------------------------------

Following Executive’s termination of employment due to death or Disability,
except as set forth in this Section 7(b)(ii), Executive shall have no further
rights to any compensation or any other benefits under this Agreement.

(c) By the Company Without Cause or Resignation by Executive as a result of
Constructive Termination.

(i) The Employment Term and Executive’s employment hereunder may be terminated
by the Company without Cause or by Executive as a result of a Constructive
Termination.

(ii) For purposes of this Agreement, a “Constructive Termination” shall be
deemed to have occurred upon (A) the failure of the Company to pay or cause to
be paid Executive’s base salary or annual bonus (if any) when due; (B) a
reduction in Executive’s base salary or target bonus opportunity percentage of
base salary (excluding any change in value of equity incentives or a reduction
in base salary affecting substantially all similarly situated executives by the
same percentage of base salary); (C) any substantial and sustained diminution in
Executive’s title, duties, authority or responsibilities (including reporting
responsibilities); (D) a relocation of Executive’s primary work location more
than 50 miles without Executive’s prior written consent; (E) the failure to
assign Executive’s employment agreement to a successor, and the failure of such
successor to assume such employment agreement, in any Public Offering or Change
of Control; (F) a Company Notice to Executive of the Company’s election not to
extend the Employment Term; or (G) a failure to elect or reelect or the removal
as a member of the Board; provided, that none of these events shall constitute
Constructive Termination unless the Company fails to cure such event within 30
days after Notice is given by Executive specifying in reasonable detail the
event which constitutes Constructive Termination; provided, further, that
“Constructive Termination” shall cease to exist for an event on the 60th day
following the later of its occurrence or Executive’s knowledge thereof, unless
Executive has given the Company Notice thereof prior to such date.

(iii) If Executive’s employment is terminated by the Company without Cause
(other than by reason of death or Disability) or if Executive resigns as a
result of a Constructive Termination, Executive shall be entitled to receive:

(A) the Accrued Rights;

(B) a pro rata portion of a Target Annual Bonus, payable within 30 days after
Executive has entered into a release of claims set forth below, based upon the
percentage of the fiscal year that shall have elapsed through the date of
Executive’s termination of employment;

(C) subject to Executive’s continued compliance with the provisions of Sections
8 and 9, payment of an amount equal to (x) one and one-half multiplied by
(y) the sum of the annual Base Salary amount plus Executive’s Target Annual
Bonus amount, which shall be payable to Executive in equal installments in
accordance with the Company’s normal payroll practices, as in effect on the date

 

7



--------------------------------------------------------------------------------

of termination of Executive’s employment, for eighteen months after the date of
such termination; provided, that the aggregate amount described in this clause
(C) shall be reduced by the present value of any other cash severance benefits
payable to Executive under any other severance plans, programs or arrangements
of the Company or its affiliates;

(D) applicable payments under Sections 4(b) or 4(c) on the terms and conditions
described therein; and

(E) continued coverage under the Company’s group health, life and disability
plans until the earlier of (i) eighteen months from Executive’s date of
termination of employment with the Company and (ii) the date such Executive is
or becomes eligible for comparable coverage (determined, to the extent
practicable, on a coverage-by-coverage and benefit-by-benefit basis) under
health, life and disability plans of another employer.

Amounts payable to Executive under subparagraphs (B), (C) and (D), above, are
subject to Executive providing a release of all claims to the Company in the
form attached hereto as Exhibit A. Following Executive’s termination of
employment by the Company without Cause (other than by reason of Executive’s
death or Disability) or by Executive’s resignation as a result of a Constructive
Termination, except as set forth in this Section 7(c)(iii), Executive shall have
no further rights to any compensation or any other benefits under this
Agreement.

(d) Expiration of Employment Term.

(i) Election Not to Extend the Employment Term. In the event either party elects
not to extend the Employment Term pursuant to Section 1, unless Executive’s
employment is terminated pursuant to paragraphs (a), (b) or (c) of this
Section 7 (including, without limitation, due to a Constructive Termination
pursuant to clause (F) under Section 7(c)(ii) hereof), Executive’s termination
of employment hereunder (whether or not Executive continues as an employee of
the Company thereafter) shall be deemed to occur on the close of business on the
day immediately preceding the next scheduled Extension Date and Executive shall
be entitled to receive the Accrued Rights. Following such termination of
Executive’s employment hereunder as a result of either party’s election not to
extend the Employment Term, except as set forth in this Section 7(d)(i) and
subject to the provisions of paragraphs (a), (b) or (c) of this Section 7 as may
apply, Executive shall have no further rights to any compensation or any other
benefits under this Agreement.

(ii) Continued Employment Beyond the Expiration of the Employment Term. Unless
the parties otherwise agree in writing, continuation of Executive’s employment
with the Company beyond the expiration of the Employment Term shall be deemed an
employment at-will and shall not be deemed to extend any of the provisions of
this Agreement and Executive’s employment may thereafter be terminated at will
by either Executive or the Company; provided, that the provisions of Sections 8,
9 and 10 of this Agreement, and any accrued and vested rights of Executive as of
the last day of the Employment Term, shall survive any termination of this
Agreement or Executive’s termination of employment hereunder.

 

8



--------------------------------------------------------------------------------

(e) Notice of Termination. Any purported termination of employment by the
Company or by Executive (other than due to Executive’s death) shall be
communicated by Notice of Termination to the other party hereto in accordance
with Section 11(i) hereof. For purposes of this Agreement, a “Notice of
Termination” shall mean a Notice which shall indicate the specific termination
provision in this Agreement relied upon and shall set forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of
employment under the provision so indicated.

(f) Board/Committee Resignation. Upon termination of Executive’s employment for
any reason, Executive agrees to resign, as of the date of such termination and
to the extent applicable, from the Board (and any committees thereof) and the
Board of Directors (and any committees thereof) of any of the Company’s
affiliates.

8. Non-Competition.

(a) Executive acknowledges and recognizes the highly competitive nature of the
businesses of the Company and its affiliates and accordingly agrees as follows:

(i) During the Employment Term and, for a period of eighteen months following
the date Executive ceases to be employed by the Company (the “Restricted
Period”), Executive will not, whether on Executive’s own behalf or on behalf of
or in conjunction with any person, firm, partnership, joint venture,
association, corporation or other business organization, entity or enterprise
whatsoever (“Person”), directly or indirectly solicit or assist in soliciting in
a Competitive Business (as defined below), the business of any client or
prospective client:

(A) with whom Executive had personal contact or dealings on behalf of the
Company during the one-year period preceding Executive’s termination of
employment;

(B) with whom employees directly reporting to Executive (or such employee’s
direct reports) have had personal contact or dealings on behalf of the Company
during the one year immediately preceding Executive’s termination of employment;
or

(C) for whom Executive had direct or indirect responsibility during the one year
immediately preceding Executive’s termination of employment.

(ii) During the Restricted Period, Executive will not directly or indirectly:

(A) engage in any business that is engaged in, or has plans to engage in, at any
time during the Restricted Period, any activity that competes in the business of
manufacturing and marketing food products that directly compete with the Core
Brands (as defined below) of the Company as of the Termination Date (provided
that such activity that competes in the business of manufacturing

 

9



--------------------------------------------------------------------------------

and marketing food products that directly compete with the Core Brands comprises
at least 10% of the business’s annual net revenues, in the fiscal year preceding
the fiscal year of such Termination Date) in any geographical area that is
within 100 miles of any geographical area where the Company or its affiliates
manufactures and markets its products or services (a “Competitive Business”);

(B) enter the employ of, or render any services to, any Person (or any division
or controlled or controlling affiliate of any Person) who or which engages in a
Competitive Business;

(C) acquire a financial interest in, or otherwise become actively involved with,
any Competitive Business, directly or indirectly, as an individual, partner,
shareholder, officer, director, principal, agent, trustee or consultant; or

(D) interfere with, or attempt to interfere with, business relationships
(whether formed before, on or after the date of this Agreement) between the
Company or any of its affiliates and customers, clients, suppliers partners,
members or investors of the Company or its affiliates.

(iii) Notwithstanding anything herein to the contrary, a Competitive Business
shall also mean any of the following companies: General Mills, Heinz, Sara Lee,
Nestlé, Kellogg’s, Mt. Olive, or Gorton’s. In addition, for the purposes of this
Agreement, a “Core Brand” shall be any brand generating annual net revenues in
an amount equal to at least 5% of the Company’s consolidated annual revenues, in
the fiscal year preceding the fiscal year of a Termination Date (pro forma
giving effect to any acquisitions or dispositions by the Company).

(iv) Notwithstanding anything to the contrary in this Agreement, Executive may,
directly or indirectly own, solely as an investment, securities of any Person
engaged in a Competitive Business which are publicly traded on a national or
regional stock exchange or on the over-the-counter market if Executive (x) is
not a controlling person of, or a member of a group which controls, such person
and (y) does not, directly or indirectly, own 5% or more of any class of
securities of such Person.

(v) During the Restricted Period, Executive will not, whether on Executive’s own
behalf or on behalf of or in conjunction with any Person, directly or indirectly
(with Executive’s knowledge):

(A) solicit or encourage any employee of the Company or its affiliates to leave
the employment of the Company or its affiliates; or

(B) hire any such employee who was employed by the Company or its affiliates as
of the date of Executive’s termination of employment with the Company or who
left the employment of the Company or its affiliates coincident with, or within
120 days (one year in the case of any such employee who reported directly to
Executive (or such employee’s direct reports) immediately preceding Executive’s
termination of employment) prior to or after, the termination of Executive’s
employment with the Company.

 

10



--------------------------------------------------------------------------------

Any solicitation or hiring, that Executive is not personally involved in, of an
employee or former employee of the Company through general advertising shall
not, of itself, be a breach of this Section 8(a)(iv).

(vi) During the Restricted Period, Executive will not, directly or indirectly,
solicit or encourage to cease to work with the Company or its affiliates any
consultant then under contract with the Company or its affiliates, if such
action would result in the Company being disadvantaged in any material respect
by such solicitation.

(b) It is expressly understood and agreed that although Executive and the
Company consider the restrictions contained in this Section 8 to be reasonable,
if a final judicial determination is made by a court of competent jurisdiction,
or arbitrator pursuant to Section 11(o), that the time or territory or any other
restriction contained in this Agreement is an unenforceable restriction against
Executive, the provisions of this Agreement shall not be rendered void but shall
be deemed amended to apply as to such maximum time and territory and to such
maximum extent as such court may judicially determine or indicate to be
enforceable. Alternatively, if any court of competent jurisdiction finds that
any restriction contained in this Agreement is unenforceable, and such
restriction cannot be amended so as to make it enforceable, such finding shall
not affect the enforceability of any of the other restrictions contained herein.

(c) The period of time during which the provisions of this Section 8 shall be in
effect shall be extended by the length of time during which Executive is in
breach of the terms hereof as determined by any court of competent jurisdiction
on the Company’s application for injunctive relief.

(d) Notwithstanding anything in this Section 8 to the contrary, Executive may
request a waiver from the Company with regard to any restrictions contained in
this Section by providing written notice of any such request to the Company’s
Chief Legal Officer or General Counsel. Upon receipt of any such written notice,
the Company’s Chief Legal Officer or General Counsel shall confer with the Board
regarding such request and make reasonable efforts to respond to Executive
within 15 days of receipt of such notice whether the Board (in its sole
determination) shall agree to waive any of the restrictions contained in this
Section 8.

9. Confidentiality; Intellectual Property.

(a) Confidentiality.

(i) Executive will not at any time (whether during or after Executive’s
employment with the Company) (x) retain or use for the benefit, purposes or
account of Executive or any other person; or (y) disclose, divulge, reveal,
communicate, share, transfer or provide access to any person outside the Company
(other than its professional advisers who are bound by confidentiality
obligations), any non-public, proprietary or confidential information —
including without limitation trade secrets, know-how, research and development,
software, databases, inventions, processes, formulae, technology, designs and
other intellectual property, information concerning finances, investments,
profits, pricing, costs, products, services, vendors, customers, clients,
partners, investors, personnel, compensation, recruiting, training, advertising,

 

11



--------------------------------------------------------------------------------

sales, marketing, promotions, government and regulatory activities and approvals
— concerning the past, current or future business, activities and operations of
the Company, its subsidiaries or affiliates and/or any third party that has
disclosed or provided any of same to the Company on a confidential basis
(“Confidential Information”) without the prior written authorization of the
Board except as may be required for Executive to discharge his employment duties
to the Company.

(ii) “Confidential Information” shall not include any information that is
(a) generally known to the industry or the public other than as a result of
Executive’s breach of this covenant or any breach of other confidentiality
obligations by third parties; (b) made legitimately available to Executive by a
third party without breach of any confidentiality obligation; or (c) required by
law to be disclosed (including via subpoena); provided that Executive shall give
prompt Notice to the Company of such requirement of law, disclose no more
information than is so required, and cooperate, at the Company’s cost, with any
attempts by the Company to obtain a protective order or similar treatment.

(iii) Except as required by law, Executive will not disclose to anyone, other
than Executive’s immediate family and legal or financial advisors, the existence
or contents of this Agreement (unless this Agreement shall be publicly available
as a result of a regulatory filing made by the Company or its affiliates or
otherwise is disclosed by the Company to any unaffiliated party that is not
under a restriction of confidentiality at least as restrictive as this
restriction upon Executive); provided, that Executive may disclose to any
prospective future employer the notice provisions of that part of Section 7
preceding Section 7(a) and the provisions of Sections 8 and 9 of this Agreement
provided they agree to maintain the confidentiality of such terms.

(iv) Upon termination of Executive’s employment with the Company for any reason,
Executive shall (x) cease and not thereafter commence use of any Confidential
Information or intellectual property (including without limitation, any patent,
invention, copyright, trade secret, trademark, trade name, logo, domain name or
other source indicator) owned or used by the Company, its subsidiaries or
affiliates; (y) immediately destroy, delete, or return to the Company, at the
Company’s option, all originals and copies in any form or medium (including
memoranda, books, papers, plans, computer files, letters and other data) in
Executive’s possession or control (including any of the foregoing stored or
located in Executive’s office, home, laptop or other computer, whether or not
Company property) that contain Confidential Information or otherwise relate to
the business of the Company, its affiliates and subsidiaries, except that
Executive may retain only those portions of any personal notes, notebooks and
diaries that do not contain any Confidential Information and his rolodex (or
other physical or electronic address book); and (z) fully cooperate with the
Company regarding the delivery or destruction of any other Confidential
Information not within Executive’s possession or control of which Executive is
or becomes aware.

(b) Intellectual Property.

(i) If Executive has created, invented, designed, developed, contributed to or
improved any works of authorship, inventions, intellectual property, materials,
documents or other work product (including without limitation, research,
reports, software, databases, systems,

 

12



--------------------------------------------------------------------------------

applications, presentations, textual works, content, or audiovisual materials)
(“Works”), either alone or with third parties, prior to Executive’s employment
by the Company, that are relevant to or implicated by such employment (“Prior
Works”), Executive hereby grants the Company a perpetual, non-exclusive,
royalty-free, worldwide, assignable, sublicensable license under all rights and
intellectual property rights (including rights under patent, industrial
property, copyright, trademark, trade secret, unfair competition and related
laws) therein for all purposes in connection with the Company’s current and
future business.

(ii) If Executive creates, invents, designs, develops, contributes to or
improves any Works, either alone or with third parties, at any time during
Executive’s employment by the Company and within the scope of such employment
and/or with the use of any the Company resources (“Company Works”), Executive
shall promptly and fully disclose same to the Company and hereby irrevocably
assigns, transfers and conveys, to the maximum extent permitted by applicable
law, all rights and intellectual property rights therein (including rights under
patent, industrial property, copyright, trademark, trade secret, unfair
competition and related laws) to the Company to the extent ownership of any such
rights does not vest originally in the Company.

(iii) Executive agrees to keep and maintain adequate and current written records
(in the form of notes, sketches, drawings, and any other form or media requested
by the Company) of all Company Works. The records will be available to and
remain the sole property and intellectual property of the Company at all times.

(iv) Executive shall take all requested actions and execute all requested
documents (including any licenses or assignments required by a government
contract) at the Company’s expense (but without further remuneration) to assist
the Company in validating, maintaining, protecting, enforcing, perfecting,
recording, patenting or registering any of the Company’s rights in the Prior
Works and Company Works. If the Company is unable for any other reason to secure
Executive’s signature on any document for this purpose, then Executive hereby
irrevocably designates and appoints the Company and its duly authorized officers
and agents as Executive’s agent and attorney in fact, to act for and in
Executive’s behalf and stead to execute any documents and to do all other
lawfully permitted acts in connection with the foregoing.

(v) Executive shall not improperly use for the benefit of, bring to any premises
of, divulge, disclose, communicate, reveal, transfer or provide access to, or
share with the Company any confidential, proprietary or non-public information
or intellectual property relating to a former employer or other third party
without the prior written permission of such third party. Executive hereby
indemnifies, holds harmless and agrees to defend the Company and its officers,
directors, partners, employees, agents and representatives from any breach of
the foregoing covenant. Executive shall comply with all relevant policies and
guidelines of the Company, including regarding the protection of confidential
information and intellectual property and potential conflicts of interest.
Executive acknowledges that the Company may amend any such policies and
guidelines from time to time, and that Executive remains at all times bound by
their most current version.

 

13



--------------------------------------------------------------------------------

(vi) The provisions of Section 8, 9 and 10 shall survive the termination of
Executive’s employment for any reason.

10. Specific Performance. Executive acknowledges and agrees that the Company’s
remedies at law for a breach or threatened breach of any of the provisions of
Sections 8 or 9 would be inadequate and the Company would suffer irreparable
damages as a result of such breach or threatened breach. In recognition of this
fact, Executive agrees that, in the event of such a breach or threatened breach,
in addition to any remedies at law, the Company, without posting any bond, shall
be entitled to cease making any payments or providing any benefit otherwise
required by this Agreement and obtain equitable relief in the form of specific
performance, temporary restraining order, temporary or permanent injunction or
any other equitable remedy which may then be available.

11. Miscellaneous.

(a) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to conflicts
of laws principles thereof.

(b) Entire Agreement/Amendments. This Agreement contains the entire
understanding of the parties with respect to the employment of Executive by the
Company. There are no restrictions, agreements, promises, warranties, covenants
or undertakings between the parties with respect to the subject matter herein
other than those expressly set forth herein. This Agreement may not be altered,
modified, or amended except by written instrument signed by the parties hereto.
In the event of any inconsistency between this Agreement and any other plan,
program, practice or agreement of which Executive is a participant or a party,
this Agreement shall control unless such other plan, program, practice or
agreement specifically refers to the provisions of this sentence.

(c) No Waiver. The failure of a party to insist upon strict adherence to any
term of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.

(d) Severability. In the event that any one or more of the provisions of this
Agreement shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions of this
Agreement shall not be affected thereby.

(e) Assignment. This Agreement, and all of Executive’s rights and duties
hereunder, shall not be assignable or delegable by Executive. Any purported
assignment or delegation by Executive in violation of the foregoing shall be
null and void ab initio and of no force and effect. This Agreement may be
assigned by the Company to a person or entity which is an affiliate or a
successor in interest to substantially all of the business operations of the
Company, provided, that (i) such assignment shall be subject to Executive’s
rights under Section 7(c)(ii) and (ii) the Board has exercised reasonable
diligence to determine that such assignee is then solvent (on a balance sheet
and cash flow basis) to satisfy the Company’s obligations under

 

14



--------------------------------------------------------------------------------

this Agreement together with all of the assignee’s other liabilities. Upon such
assignment, the rights and obligations of the Company hereunder shall become the
rights and obligations of such affiliate or successor person or entity.

(f) Set Off; No Mitigation. The Company’s obligation to pay Executive the
amounts provided and to make the arrangements provided hereunder shall be
subject to set-off, counterclaim or recoupment of amounts owed by Executive to
the Company or its affiliates. Executive shall not be required to mitigate the
amount of any payment provided for pursuant to this Agreement by seeking other
employment, taking into account the provisions of Section 8(a)(i), (ii) and
(iii) of this Agreement, and such payments shall not be reduced by any
compensation or benefits received from any subsequent employer or other endeavor
except as provided at Section 7(c)(iii)(E)(ii).

(g) Compliance with IRC Section 409A. Notwithstanding anything herein to the
contrary, (i) if at the time of Executive’s termination of employment with the
Company Executive is a “specified employee” as defined in Section 409A of the
Code and the deferral of the commencement of any payments or benefits otherwise
payable hereunder as a result of such termination of employment is necessary in
order to prevent any accelerated or additional tax under Section 409A of the
Code, then the Company will defer the commencement of the payment of any such
payments or benefits hereunder (without any reduction in such payments or
benefits ultimately paid or provided to Executive) until the date that is six
months following Executive’s termination of employment with the Company (or the
earliest date as is permitted under Section 409A of the Code) and (ii) if any
other payments of money or other benefits due to Executive hereunder could cause
the application of an accelerated or additional tax under Section 409A of the
Code, such payments or other benefits shall be deferred if deferral will make
such payment or other benefits compliant under Section 409A of the Code, or
otherwise such payment or other benefits shall be restructured, to the extent
possible, in a manner, determined by the Board, that does not cause such an
accelerated or additional tax. For purposes of Section 409A of the Code, each
payment made under this Agreement shall be designated as a “separate payment”
within the meaning of the Section 409A of the Code, and references herein to
Executive’s “termination of employment” shall refer to Executive’s separation
from service with the Company within the meaning of Section 409A. To the extent
any reimbursements or in-kind benefits due to Executive under this Agreement
constitute “deferred compensation” under Section 409A of the Code, any such
reimbursements or in-kind benefits shall be paid to Executive in a manner
consistent with Treas. Reg. Section 1.409A-3(i)(1)(iv). The Company shall
consult with Executive in good faith regarding the implementation of the
provisions of this Section 11(g); provided that neither the Company nor any of
its employees or representatives shall have any liability to Executive with
respect to thereto.

(h) Successors; Binding Agreement. This Agreement shall inure to the benefit of
and be binding upon personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. In the
event of Executive’s death prior to receipt of all amounts payable to Executive
(including any unpaid amounts due under Section 7), such amounts shall be paid
to Executive’s beneficiary designated by him by Notice to the Company or, in the
absence of such designation, to his estate.

 

15



--------------------------------------------------------------------------------

(i) Notice. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered by hand or overnight courier or
three postal delivery days after it has been mailed by United States registered
mail, return receipt requested, postage prepaid, addressed to the respective
addresses set forth below in this Agreement, or to such other address as either
party may have furnished to the other in writing in accordance herewith, except
that Notice of change of address shall be effective only upon receipt (each such
communication, “Notice”).

If to the Company, addressed to:

Crunch Holding Corp.

One Old Bloomfield

Mountain Lakes, NJ 07046

Attention: General Counsel

with a copy which shall not constitute Notice to:

The Blackstone Group

345 Park Avenue

New York, New York 10154

Attention: Prakash Melwani

with a copy which shall not constitute Notice to:

Simpson Thacher & Bartlett LLP

425 Lexington Ave.

New York, NY 10017

Attention: Gregory T. Grogan

If to Executive, to the address listed in the Company’s payroll records from
time to time.

(j) Executive Representation. Executive hereby represents to the Company that
the execution and delivery of this Agreement by Executive and the Company and
the performance by Executive of Executive’s duties hereunder shall not
constitute a breach of, or otherwise contravene, the terms of any employment
agreement or other agreement or policy to which Executive is a party or
otherwise bound.

(k) Prior Agreements. This Agreement supersedes all prior agreements and
understandings (including verbal agreements) between Executive and the Company
and/or its affiliates regarding the terms and conditions of Executive’s
employment with the Company and/or its affiliates (collectively, the “Prior
Agreements”).

(l) Cooperation. Executive shall provide Executive’s reasonable cooperation in
connection with any action or proceeding (or any appeal from any action or
proceeding) which relates to events occurring during Executive’s employment
hereunder, provided, that, following

 

16



--------------------------------------------------------------------------------

termination of Executive’s employment, the Company shall pay all expenses
incurred by Executive in providing such cooperation, including, without
limitation, all transportation, lodging and meal expenses (in the same level of
comfort provided to Executive for his business travel during his period of
employment) and reasonable attorneys fees. This provision shall survive any
termination of this Agreement.

(m) Withholding Taxes. The Company may withhold from any amounts payable under
this Agreement such Federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.

(n) Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

(o) Arbitration. Any controversy, dispute, or claim arising out of, in
connection with, or in relation to, the interpretation, performance or breach of
this Agreement, including, without limitation, the validity, scope, and
enforceability of this section, may at the election of any party, be solely and
finally settled by arbitration conducted in New York, New York, by and in
accordance with the then existing rules for commercial arbitration of the
American Arbitration Association, or any successor organization and with the
Expedited Procedures thereof (collectively, the “Rules”), subject to the right
of the Company to seek interim equitable relief pursuant to Section 10 pending
disposition of such arbitration. Each of the parties hereto agrees that such
arbitration shall be conducted by a single arbitrator selected in accordance
with the Rules; provided, that such arbitrator shall be experienced in deciding
cases concerning the matter which is the subject of the dispute. Any of the
parties may demand arbitration by providing Notice to the other party and to the
American Arbitration Association in accordance with the Rules (“Demand for
Arbitration”). Each of the parties agrees that if possible, the award shall be
made in writing no more than 30 days following the end of the proceeding. Any
award rendered by the arbitrator(s) shall be final and binding and judgment may
be entered on it in any court of competent jurisdiction. Each of the parties
hereto agrees, except as may be required to enforce the arbitrator’s award, to
treat as confidential the results of any arbitration (including, without
limitation, any findings of fact and/or law made by the arbitrator) and not to
disclose such results to any unauthorized person. The parties intend that this
agreement to arbitrate be valid, enforceable and irrevocable. In the event of
any arbitration with regard to this Agreement, each party shall pay its own
legal fees and expenses, provided, however, that the Company shall pay the
Arbitrator’s fees and costs of the arbitration.

(p) Indemnification. Without limiting any other indemnification of to Executive
under any other plan or agreement in which Executive is a fiduciary or a party,
the Company shall indemnify Executive and hold Executive harmless from and
against all costs, expenses, claims, losses and liabilities (including, without
limitation, fees, judgments, fines, penalties and settlement payments)
reasonably incurred by Executive in connection with any action, suit or
proceeding in which Executive is made, or is threatened to be made, a party or a
witness by reason of Executive’s performance as an officer, director or employee
of the Company or its Subsidiaries or in any other capacity (including a
fiduciary capacity) in which Executive serves at the request of the Company or
its Subsidiaries (each, a “Proceeding”) to the maximum extent permitted by
applicable law. If any claim is asserted with respect to which would reasonably
be

 

17



--------------------------------------------------------------------------------

expected to be entitled to indemnification, the Company shall pay Executive’s
reasonable costs and expenses (including reasonable attorneys fees) with respect
to any Proceeding (or cause such expenses to be paid) on a quarterly basis;
provided that Executive shall reimburse the Company for such amounts, plus
simple interest thereon at the 90-day United States Treasury Bill rate as in
effect from time to time, compounded annually, if Executive ultimately shall be
found by a court of competent jurisdiction not to have been entitled to such
indemnification. The Company or its affiliates shall at all times maintain or
cause to be maintained a directors and officers’ liability insurance and
indemnification policy covering Executive which is consistent with the policy
that covers members of the Board.

[Signature Page Follows this Page]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Employment
Agreement as of the day and year first above written.

 

CRUNCH HOLDING CORP. /s/ M. KELLEY MAGGS By: M. Kelley Maggs Title: Senior Vice
President

 

EXECUTIVE /s/ ROBERT GAMGORT Robert Gamgort

 

19



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE OF CLAIMS

This Release of Claims is entered into by Robert Gamgort (“Executive”).

WHEREAS, Executive and Crunch Holding Corp., with offices at One Old Bloomfield,
Mountain Lakes, New Jersey 07046 (the “Company”) entered into an Employment
Agreement (the “Employment Agreement”) dated as of July 13, 2009 that provides
Executive certain severance and other benefits in the event of an involuntary
termination of Executive’s termination without Cause or Executive’s resignation
of employment due to a Constructive Termination (each term as defined under the
Employment Agreement);

WHEREAS, Executive’s employment has so terminated; and

WHEREAS, pursuant to Section 7(c)(iii) of the Employment Agreement, a condition
of Executive’s entitlement to certain severance and other benefits thereunder is
his agreement to this Release of Claims.

NOW, THEREFORE, in consideration of the severance and other benefits provided
under Section 7(c)(iii)(B) and (C), Executive agrees as follows:

1. Executive, for himself and his heirs, executors and administrators, hereby
fully and finally waives, discharges and releases the Company, including each of
the Company’s past, current and future parents, subsidiaries, and affiliates,
and its and their shareholders, members, directors, officers, and employees,
from any and all claims relating to his employment with the Company or his
termination therefrom, whether now known or later discovered, which he or anyone
acting on his behalf might otherwise have had or asserted, including, but not
limited to, any express or implied contract of employment claims, any tort
claims, claims under Title VII of the Civil Rights Act of 1964, as amended,
Section 1981 of the Civil Rights Act of 1866, the Age Discrimination in
Employment Act of 1967, as amended, the Older Workers Benefit Protection Act of
1990, the laws, including the labor laws of any state, including the State of
New Jersey, and all claims under related common law, statutes, and executive
orders at the federal, state and local levels of government, and any claims to
any benefits from employment with the Company other than: (i) those benefits set
forth enumerated in Section 7(c)(iii) of the Employment Agreement, (ii) any
claims for indemnification pursuant to Section 11(p) of the Employment
Agreement, (iii) all rights and benefits as a Class A-2 and Class B member of
Peak Holdings LLC, and (iv) any claims for accrued and vested benefits under any
of the Company’s employee retirement and welfare benefit plans in which
Executive participated immediately prior to the date of termination of his
employment. In addition, Executive represents that no incident has occurred
during his employment with the Company that could form the basis for any claim
by him against the Company under the worker’s compensation laws of any
jurisdiction.

2. Executive represents that he has not brought, and covenants and agrees that
he will not bring or cause to be brought, any charges, claims, demands, suits or
actions, known or unknown, in any forum, against the Company arising out of,
connected with or related in any way to his dealings with the Company that
occurred prior to the effective date of this Agreement,

 

A-1



--------------------------------------------------------------------------------

including, without limitation, his employment or his termination; provided,
however, that Executive shall not be prevented from enforcing any rights he may
have under and the terms of this Release of Claims, in accordance with
Section 11(o) of the Employment Agreement. In the event that Executive brings an
action to invalidate this Agreement, Executive covenants and agrees that prior
to the commencement of such action, he will tender back to the Company all
consideration paid to him pursuant to Section 7(c)(iii)(B) and (C) of the
Employment Agreement up to the date any such action is instituted. Executive
acknowledges and understands that all Company benefits provided under
Section 7(c)(iii)(B) and (C) of the Employment Agreement will also be suspended
as of the date such action is instituted and that no further consideration or
benefits will be provided by the Company during the pendency of such action.

3. Executive acknowledges that he is subject to a confidentiality covenant
pursuant to Section 9 of the Employment Agreement and a noncompetition covenant
pursuant to Section 8 of the Employment Agreement and hereby reaffirms his
obligations thereunder.

4. EXECUTIVE ACKNOWLEDGES THAT HE HAS BEEN ADVISED, IN WRITING, TO CONSULT WITH
AN ATTORNEY OF HIS CHOICE PRIOR TO SIGNING THIS AGREEMENT AND THAT HE HAS SIGNED
THIS AGREEMENT KNOWINGLY, VOLUNTARILY, AND FREELY, AND WITH SUCH COUNSEL AS HE
DEEMED APPROPRIATE. IN ADDITION, EMPLOYEE ACKNOWLEDGES THAT HE HAS BEEN PROVIDED
WITH A PERIOD OF UP TO TWENTY-ONE (21) DAYS IN WHICH TO CONSIDER WHETHER OR NOT
TO ENTER INTO THIS RELEASE. FURTHER, EMPLOYEE ACKNOWLEDGES THAT HE HAS BEEN
ADVISED OF HIS RIGHT TO REVOKE THIS AGREEMENT DURING THE SEVEN (7) DAY PERIOD
FOLLOWING EXECUTION HEREOF, AND THAT THE AGREEMENT SHALL NOT BECOME EFFECTIVE OR
ENFORCEABLE UNTIL THE REVOCATION PERIOD HAS EXPIRED.

5. Nothing contained herein shall be construed as an admission by the Company of
any liability of any kind to Executive, all such liability being expressly
denied except for obligations of the Company imposed by the Employment Agreement
which survive pursuant to this Release of Claims.

 

   Robert Gamgort Date:                         , 20    

 

A-2